DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10-16 are under consideration in this Office Action. 
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 1 recites the limitation "the metal film" in line 25. There is insufficient antecedent basis for this limitation in the claim. For purposes of a prompt examination the examiner reads claim 1 as with “the metal [[layer”. 
Appropriate correction is required.

Claims 14-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov et al., US 2018/0240902 (corresponding to US 10,622,468; hereafter Odnoblyudov’902), in view of Odnoblyudov et al., US 2017/0309676 (corresponding to US 10,290,468; hereafter Odnoblyudov’676), and further in view of Ko et al., US 2014/0159049 (corresponding to US 9,136,386; listed in IDA filed on 02/16/2021).
In re Claim 10, Odnoblyudov’902 discloses a semiconductor device 300 comprising: a substrate 315 (Fig. 3A) including a main (upper) surface and a back (lower) surface opposite to the main (upper) surface; a nitride semiconductor layer 330 provided on the main (upper) surface of the substrate 315; and a protective film 390 formed on a surface of the nitride semiconductor layer 330 ([0053]) opposite to the substrate 315; a first opening 1O (Fig. A), a second opening 2O, a third opening 3O and a fourth opening 4O formed in the protective film 390 to partially expose the surface of the nitride semiconductor layer 330; a gate electrode 360 formed to fill the first opening 1O; a source electrode 350 formed to fill the second opening 2O; a drain electrode DE formed to fill the third opening 3O; and a source pad SP formed to fill the fourth opening 4O, wherein the source electrode 350 and the source pad SP are electrically connected to each other, wherein, in the first opening 1O; wherein, in the second opening 2O, the source electrode 350 includes a metal layer 320 on the surface of the nitride semiconductor layer 330, wherein, in the third opening 3O, the drain electrode DE on the surface of the nitride semiconductor layer 330, wherein, in the fourth opening 4O, the source pad SP includes a metal layer on the surface of the nitride semiconductor layer 330 in the fourth opening  4O, and wherein the semiconductor device 300 has a via hole 352 penetrating the substrate 315 and the nitride semiconductor layer 330 from the surface of the substrate 315, the via hole 352 being formed so as to expose a part of a back surface of the metal layer (in 350) in the fourth opening 4O, and the back surface of the metal [[layer (in 350) being opposite to the source pad SP (Figs. 3 and A; [0038-0053]).
Odnoblyudov’902 does not specify that the gate electrode 360 includes nickel (Ni) in contact with the surface of the nitride semiconductor layer 330; , the source electrode 350 includes a metal layer 320 with aluminum (Al); the drain electrode DE includes a metal layer with Al, as well as that the via hole 352 penetrating the substrate 315 and the nitride semiconductor layer 330 from the back surface of the substrate 315.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Odnoblyudov’902 Fig. 3A annotated to show the details cited
The difference between the Applicant’s claim 1 and Odnoblyudov’902 reference is in the specify metal used in the electrodes.
Odnoblyudov’676 teaches a semiconductor device 300 (Fig. 5) comprising: a substrate 110 including a main (upper) surface and a back (lower) surface opposite to the main (upper) surface; a nitride semiconductor layer (186, 184, 182, 180) provided on the main (upper) surface of the substrate 110; and a protective film 254 (Fig. 6) formed on a surface of the nitride semiconductor layer 450A opposite to the substrate 110; a first opening 1O (Fig. B), a second opening 2O, a third opening 3O and a fourth opening 4O formed in the protective film 254 to partially expose the surface of the nitride semiconductor layer 450A; a gate electrode 560B formed to fill the first opening 1O; a source electrode 560A formed to fill the second opening 2O; a drain electrode 560C formed to fill the third opening 3O; and a source pad SP formed to fill the fourth opening 4O, wherein the source electrode 560A and the source pad SP are electrically connected to each other, wherein, in the first opening 1O, the gate electrode 560B  in contact with the surface of the nitride semiconductor layer 450A, wherein, in the second opening 2O, the source electrode 560A includes a layer on the surface of the nitride semiconductor layer 450A, wherein, in the third opening 3O, the drain electrode DE includes a layer on the surface of the nitride semiconductor layer 450A, wherein, in the fourth opening 4O, the source pad SP includes a layer on the surface of the nitride semiconductor layer 450A in the fourth opening 4O
Odnoblyudov’676 does not specify that the gate electrode 560B includes nickel (Ni); the source electrode 560A includes a metal layer with aluminum (Al); the drain electrode DE includes a metal layer with Al; the source pad SP includes a metal layer with Al; as well as that the semiconductor device 300 has a via hole 352 penetrating the substrate and the nitride semiconductor layer 330 from the back (lower) surface of the substrate 315, the via hole being formed so as to expose a part of a back surface of the metal layer in the fourth opening, and the back surface of the metal film being opposite to the source pad (Figs. 5-7 and B; [0072-0087]).
The difference between the Applicant’s claim 1 and Odnoblyudov’676 reference is in the specify metal used in electrodes as well as the via hole. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Odnoblyudov’676 Fig. annotated to show the details cited.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Odnoblyudov’902 and Odnoblyudov’676, and to use the gate electrode 560B in contact with the surface of the nitride semiconductor layer 450A to provide a III-nitride integrated circuit as taught by Odnoblyudov’676 ([0006]).
As far as the material of the electrodes is concerned, due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified nickel and aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Odnoblyudov’902 taken with Odnoblyudov’676 does not specify that a via hole 352 (Fig. A) penetrating the substrate 315 and the nitride semiconductor layer from the back surface of the substrate 315. 
Ko teaches a semiconductor device wherein a via hole VH (Fig. 1C) penetrating the substrate 100 and the nitride semiconductor layer 108 from the back surface of the substrate 100 (Figs. 1C and 2I; [0047-0086]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Odnoblyudov’902, Odnoblyudov’676 and Ko, and to use the specified conductive film to improve a heat radiating effect of the semiconductor device as taught by Ko ([0054]).

In re Claim 11, Odnoblyudov’902 taken with Odnoblyudov’676 discloses the semiconductor device according to claim 10, wherein the nitride semiconductor layer 330 includes an active region AR and an inactive region IR, and wherein the first opening 1O, the second opening 2O, and the third opening 3O are formed in the active region AR (Fig. A).
In re Claim 12, Odnoblyudov’902 taken with Odnoblyudov’676 discloses the semiconductor device according to claim 11, wherein the fourth opening 4O is formed in the inactive region IR (Fig. A).
In re Claim 13, Odnoblyudov’902 taken with Odnoblyudov’676 discloses the semiconductor device according to claim 10, wherein the nitride semiconductor layer 450A ( Odnoblyudov’676: Fig. 5) includes a buffer layer 132, a channel layer 184, and an electron supply layer 182 in this order from the main surface of the substrate 110.
In re Claim 14, Odnoblyudov’902 taken with Odnoblyudov’676 discloses the semiconductor device according to claim 11, wherein the nitride semiconductor layer 450A ( Odnoblyudov’676: Fig. 5) includes a buffer layer 132, a channel layer 184, and an electron supply layer 182 in this order from the main surface of the substrate 110.
In re Claim 15, Odnoblyudov’902 taken with Odnoblyudov’676 discloses the semiconductor device according to claim 12, wherein the nitride semiconductor layer 450A ( Odnoblyudov’676: Fig. 5) includes a buffer layer 132, a channel layer 184, and an electron supply layer 182 in this order from the main surface of the substrate 110.
In re Claim 16, Odnoblyudov’902 taken with Odnoblyudov’676 and Ko discloses  semiconductor device according to claim 10, further comprising a conductive film (134, 136) (Ko: Fig. 1C) covering the part of the back surface of the metal layer exposed in the via hole VH, an inner surface of the via hole VH, and the back surface of the substrate 100 (Figs. 1C and 2I; [0047-0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bothe et al., US 2020/0395474;
2. Bothe et sl., US 10,923,585.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893